DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 20 are finally rejected under 35 U.S.C. 103 as being unpatentable over Chen (5,497,522) in view of Tansbo et al. (7,343,838) and evidentiary reference Clampitt (8,052,104).

    PNG
    media_image1.png
    291
    363
    media_image1.png
    Greyscale
 Chen discloses all of the limitations of claim 1, i.e., an insulated multi-tool comprising a pair of opposing jaws 11, 12, Fig. 2, a pair of opposed handles 4, 5 operatively connected to the jaws relative to a pivot 3 to force the jaws into a clamping position about an object Fig. 2, at least one of the opposed handles having a tool-receiving pocket 51, at least one tool 52 stored in the tool receiving pocket, the at least one tool pivotally attached @53 relative to the tool receiving pocket for movement between a stored position Fig. 2 in which the at least one tool is stored within the tool receiving pocket and an open, use position Fig. 1 in which the at least one tool is located relative to at least one of the opposed handles for use, and wherein the a pair of opposed handles are electrically insulated 02:18 and 24 from both the pair of opposing except for an annular isolating member provided between each at least one tool in the tool-receiving pocket and between the outermost tools on either end and an inside of the respective tool receiving pocket such that each at least one tool is electrically insulated from jaws and handles.

    PNG
    media_image2.png
    345
    166
    media_image2.png
    Greyscale
Tansbo teaches a folding multi-functional tools in which an annular friction washer 18 is provided on the shaft between different tools and between the last tool and an inside of the pocket. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Chen with the friction washer as taught by Tansbo to keep the tools in their respective positions. Note that providing a plastic washer to prevent electric shock would have been obvious to one of ordinary skill in the art, however Clampitt is cited. Clampitt teaches a mounting head for a camera using plastic friction washers to enable the camera to be moved from one positon to another, yet stay in the selected position. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of Chen and Tansbo with plastic friction washer known in the art, as evident by Clampitt, to prevent electric shock.
Regarding claim 2, PA (prior art, Chen modified by Tansbo and Clampitt) meets the limitations, i.e., wherein each of the jaws is a combination jaw including a cutting blade 15, 25 as well as one or more gripping portions 13, 23, Fig. 1.
41, 51 that extends approximately parallel to a longitudinal axis of the handle Fig. 1.
Regarding claim 5, PA meets the limitations, i.e., wherein the at least one tool 52 is attached relative to the one of the tool-receiving pockets by a pin 53 so that the tool is pivotable from the closed position Fig. 2 to an open position Fig. 1 extending away from the one of the tool-receiving pockets.
Regarding claim 20, PA meets the limitations, i.e., wherein each handle has a pair of tools 41 (rules, screwdrivers) 02:19-22, 53 (wood saw, spear blades) 02:24-27, Fig. 1 mounted for individual rotation.

Claims 4, 6-13, 15 and 16 are finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, further in view of Rauwerdink et al. (6,655,240 “Rauwerdink”).
PA (prior art, Chen modified by Tansbo and Clampitt) as applied to claim 1 above, meets all of the limitations of claim 4, except for the respective handles to be hinged to rotate back about a pivot such that the jaws of the multi-tool can be received at least partially in one or more respective pockets.
PA meets the limitations of claim 6, as described above, except for the multi-tool to include a pair of opposed bodies pivotally connected to one another at a pivot,{01323206.DOCX / }Application Serial No. TBD Inventor: Ben HydePage 4 of 7each body having a jaw and a handle with at least one body having a pair of spaced apart arms in a handle region.

    PNG
    media_image3.png
    222
    474
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    499
    492
    media_image4.png
    Greyscale
Rauwerdink teaches multi-functional tools in which the tool includes a pair of opposed bodies 1, 2 pivotally connected to one another at a pivot 150,{01323206.DOCX / }Application Serial No. TBD Inventor: Ben HydePage 4 of 7each body having a jaw assembly 101 and a handle 102, 103 with at least one body having a pair of spaced apart arms defined by 102 Fig. 2 in a handle region.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the pivot and handle arrangements as taught by Rauwerdink for a compact multi-tool allowing the tool carrying handles and jaws to fold for a storage position.
Regarding claim 7, PA (prior art, Chen modified by Tansbo, Clampitt and Rauwerdink) meets the limitations, i.e., wherein both bodies have a pair of spaced apart arms in the handle region Fig. 2 Rauwerdink.
Regarding claims 8 and 9, PA meets the limitations, i.e., wherein each body is formed by connecting two lateral body sides not numbered Fig. 2 together longitudinally. Regarding claim 8, it is noted that the method of forming an article is not germane to the issue of patentability of the article itself, however pressure welding the body sides to one another as a known method of forming the parts, would have been obvious to one of ordinary skill in the art, before the effective date of the invention and since doing so would merely amount to use of known technique to improve similar KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); See also MPEP 2143 
Regarding claim 10, PA meets the limitations, i.e., wherein the spaced apart arms are substantially parallel to one another Fig. 2 Rauwerdink and spaced apart to define a gap or space between to form a pocket into which the at least one tool is received when in the stored position Fig. 2 Rauwerdink.
Regarding claim 11, PA meets the limitations, i.e., the tool of claim 6 wherein each of the arms has an enlarged rear portion relative term met by 111, 113, 114 and 115 larger than the tip with an opening not numbered through which a pin or locking screw 110 is received in order to mount the at least one tool relative to each of the arms Fig. 2 Rauwerdink.
Regarding claim 12, PA meets the limitations, i.e., wherein an insulating handle portion is over moulded covered Fig. 1, Chen, over at least the handle region 4, 5 of the body-from behind the pivot 3 and extends rearwardly over the remainder of the body.
Regarding claim 13, PA meets the limitations, i.e., wherein the insulating handle portion surrounds each of the spaced apart arms Chen modified by Rauwerdink Fig. 2 on all sides of each of the arms and define a shaped pocket channel therebetween.
Regarding claim 15, PA meets the limitations, i.e., wherein the channel is elongate, longer than the at least one tool to form a void or empty portion of the channel at a forward end of the at least one tool Fig. 2, Chen in order to allow a user to manually release the at least one tool from the stored position.
except for a latch mechanism to releasably latch the at least one tool in the stored and/or open positions, the latch mechanism including one or more lugs or extension provided on an inner portion of a tool mount of the handle with at least one, corresponding shaped structures provided on a mount for the at least one tool to provide at least tactile feedback when the at least one tool moves into the stored and/or open positions.
Rauwerdink further teaches for the handles to further include components such as wedge 107, clips 108, 119, and spring 109, to enable ancillary tools or implement 101 to move from a stowed to deployed configuration or to secure ancillary tools or implement 101 in the stowed and deployed configurations and a wedge button 105 configured to disengage locked ancillary tools may be coupled to first handle 102 by any means known in the art, such as rivet 106, paragraphs [0037] and [0038]. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the latch mechanism as taught by Rauwerdink to securely hold the tools in stowed and deployed configurations.

Claim 14 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 12 above, and further in view of Sze (2018/0043523).
PA (prior art, Chen modified by modified by Tansbo, Clampitt and Rauwerdink), as applied to claim 12 above, meets all of the limitations of claim 14, except for the handle portion to have an enlarged forward guard portion extending substantially radially{01323206.DOCX / }Application Serial No. TBD Inventor: Ben HydePage 5 of 7about the handle portion adjacent to the pivot.

    PNG
    media_image7.png
    166
    226
    media_image7.png
    Greyscale
Sze teaches a high voltage insulting electric pliers Fig. 1 having a handle guard not numbered. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the handle guard as taught by Sze to prevent the user’s hands from forward slippage.

Claims 17-19 and 22 are finally rejected under 35 U.S.C. 103 as being unpatentable over PA in view of DeVecchis et al. (6,655,240 “DeVecchis”).
PA, (prior art, Chen modified by Tansbo and Clampitt) as applied to claim 1 meets all of the limitations of claim 17, as described above, including for each of the at least one tools to have a metal shaft body located behind a tip or bit Fig. 1, except for an over moulded mount of nonconductive material provided moulded completely about the shaft of each at least one tool.
Chen meets all of the limitations of claim 22, as described above, except for wherein an insulating material is used to insulate a user from any operating surfaces of the{01323206.DOCX / }Application Serial No. TBDInventor: Ben Hyde Page 6 of 7jaws and each at least one tool up to approximately 1000 V by being molded over conducting portions of the handle and each at least one tool to isolate the user from the operating surfaces.

    PNG
    media_image8.png
    304
    534
    media_image8.png
    Greyscale
DeVecchis teaches an insulated screwdriver in which an insulated material e.g., glass-reinforced nylon, Abstract is used to insulate the tool of 1000 volts 03:31-33 by molding over the material over both the handle and the shank of the tool and including the mount portion Figs. 1-5. It would have been 
Regarding claims 18 and 19, PA (prior art, Chen modified by DeVecchis) meets the limitations, i.e., wherein the over moulded mount are provided with an opening not shown hole of tools 43, 53 accommodating the pins 44, 53 opposite the tip or bit to mount the tool relative to a respective handle Fig. 1 Chen; wherein the shaft of the tool body stops short of the opening used to mount the over moulded mount relative to the handle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed 17 July 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the annular isolating member is moot in view of the teaching reference, Tansbo utilized in the new grounds of rejection applied above.


Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Ranger spring washer 57a and Newman, Jr. et al. plastic cup/spring washers are cited to show related inventions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
			

								/Hadi Shakeri/
September 20, 2021					Primary Examiner, Art Unit 3723